Order unanimously affirmed without costs. Memorandum: Petitioner appeals from an order of Family Court that set aside a custodial arrangement, established by agreement of the parties and incorporated in a court order. He contends that such arrangement "should be changed based only upon ' "countervailing circumstances on consideration of the totality of circumstances” ’ ” (Fox v Fox, 177 AD2d 209, 210-211, quoting *963Friederwitzer v Friederwitzer, 55 NY2d 89, 95; see, Matter of Aylesworth v Aylesworth, 207 AD2d 970). Although a preexisting custodial arrangement should be accorded great weight, Family Court was "in the most advantageous position to evaluate the testimony, character, and sincerity of the parties” (DeJesus v DeJesus, 208 AD2d 587, 588, citing Eschbach v Eschbach, 56 NY2d 167), and the court’s determination should not be disturbed where, as here, it has a sound and substantial basis in the record (see, Matter of Gloria S. v Richard B., 80 AD2d 72, 76). (Appeal from Order of Oswego County Family Court, Auser, J.H.O.—Custody.) Present—Denman, P. J., Green, Pine, Callahan and Davis, JJ.